As filed with the Securities and Exchange Commission on April 24, 2008 Registration No. 333-117786 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Post-Effective Amendment No. 9 to FORM SB-2 on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Primal Solutions, Inc. (Name of Small Business Issuer in Its Charter) Delaware 7372 36-4170318 (State or Jurisdiction (Primary Standard Industrial (IRS Employer of Incorporation or Classification Code Number) Identification No.) organization) 19732 MacArthur Boulevard, Suite Irvine, California (949) 260-1500 (Address and telephone number of principal executive offices and principal place of business) Copies of all communications to: Joseph R. Simrell Chief Executive Officer, President, Heather R. Badami, Esq. andChief Financial Officer Brett J. Souza, Esq. Primal Solutions, Inc. Bryan Cave LLP 19732 MacArthur Boulevard, Suite 100 700 Thirteenth Street NW Irvine, California 92612 Washington, DC 20005 (949) 260-1500 (202) 508-6000 FAX (949) 260-1515 FAX (202) 508-6200 (Name, address and telephone number of agent for service) Approximate Date of Commencement of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. See definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Nonaccelerated filer(Do not check if a smaller reporting company) o Smaller reporting company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No.9 toForm SB-2 (Registration Statement No. 333-117786)is being filed solely to change the filing form to Form S-1, as required by current SEC rules. There have been no other changes to theprospectus from that filed on Post-Effective Amendment No. 8 to the Registration Statement. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 27,927,018
